DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
 
Status
Claims 1-20 are pending. No new amendments were made with Applicant’s current response. Claims 3-9 and 16-19 are withdrawn.
Therefore, Claims 1, 2, 10-15 and 20 are presented for examination.

Election/Restrictions
Applicant elected a) arsinothricin, b) the composition does not contain an inhibitor of phosphinothricin N-acetyl transferase or arsinothricin N-transferase, and c) M. bovis as the infectious agent in the reply filed on 10/11/2019. 

Information Disclosure Statement
No Information Disclosure Statement(s) filed 05/04/2020 has/have been filed with the current submission.

Claim Rejections - 35 USC § 103
Rejection Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1, 2, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2004/0157802 A1) in view of Kuramata et al. (Environ. Chem. 2016, 13, 723–731 – in IDS).

Claimed invention
Claim 1 is directed to a method for treating an infection caused by Mycobacterium tuberculosis, Mycobacterium bovis and Enterobacter cloacae. 

Prior art
Horowitz teaches novel antimicrobial compositions containing analogues of L-methionine-SR-sulfoximine (MSO) having general formula 1 
    PNG
    media_image1.png
    124
    82
    media_image1.png
    Greyscale
. See Fig. 6. The analogues are effective for treating intracellular pathogen infections, specifically Mycobacterium infections (e.g., M. bovis, M. tuberculosis, etc.). See abstract; see also 0022. The structurally related analogues work by inhibiting the mycobacterium glutamine synthetase (MbGS). One specific effective analogue is phosphinothricin (PPT) having the structure

    PNG
    media_image2.png
    159
    84
    media_image2.png
    Greyscale
. See 0037, last sentence; see also 0039.
 
While Horowitz teaches that phosphinothricin as a MSO analogue is effective for treating Mycobacterium infection including M. tuberculosis and M. bovis, Horowitz does not expressly teach arsinothricin. 

In 2016, Kuramata found 2 novel compounds produced by bacteria in the rhizospheres of rice plants. One of them, arsinothricin (AST), is an arsenic mimetic of phosphinothricin (PPT). See abstract. It was named arsinothricin due to its similar structure to phosphinothricin. See p. 2nd col. 1st full paragraph. 
    PNG
    media_image3.png
    180
    88
    media_image3.png
    Greyscale
 vs. 
    PNG
    media_image2.png
    159
    84
    media_image2.png
    Greyscale
. AST was shown to be absorbed by E. coli and possess toxic antibacterial efficacy against it. See abstract. Results suggest that this is because of AST's structural similarity to PPT. See p. 729, 1st paragraph, last sentence.

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Horowitz teaches that MSO analogues such as phosphinothricin are effective agents for treating mycobacterium infections such as infections caused by M. tuberculosis and M. bovis while Kuramata teaches that arsinothricin (AST) is an antibacterial analogue of phosphinothricin (PPT) as well as a mimetic of PPT.  One of ordinary skill in the art would have found it prima facie obvious to treat infections caused by M. tuberculosis or M. bovis because AST is an antibacterial agent that is structurally very close to PPT 
    PNG
    media_image3.png
    180
    88
    media_image3.png
    Greyscale
 vs. 
    PNG
    media_image2.png
    159
    84
    media_image2.png
    Greyscale
and is described as having PPT mimetic activity. Thus, one of ordinary skill in the art would have reasonably believed that AST would, like PPT, possess antibacterial efficacy against infections cause by Mycobacterium.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Regarding Claims 2, 10, 12-14 and 20, Horowitz teaches M. bovis and M. tuberculosis.

Regarding Claim 11, the compositions are suitable for administration by any number of routes such as, intravenously, intramuscularly, intraperitoneally, subcutaneously, orally, and others.

Regarding Claim 15, wherein the infections agent does not express Arsinothricin N-acetyltransferase or phosphinothricin N-acetyltransferase. Horowitz does not mention that these transferases are present. Additionally, there is no evidence that each of these transferases are expressed by M. tuberculosis and M. bovis of Horowitz. Lastly, one of ordinary skill in the art would have reasonably expect that arsinothricin would be effective in Mycobacterium that lacks expression of the claimed transferases because Horowitz and Kuramata suggest the use of Mycobacterium for treating Mycobacterium.

Response to arguments and declaration filed 11/12/2020
Applicant argues that the references fail to teach administration of arsinothricin, fail to provide motivation to combine their teachings and fail to provide any indication that an arsinothricin administration would predictably have a functionality similar to methionine sulfoximine (MSO) or phosphinothricin (PPT). Applicant states that the broad-spectrum antibiotic effectiveness of arsinothricin is surprising and could not have been predicted from the prior art. Applicant states that Horowitz only envisioned sulfur and phosphorous compounds and did not considered arsenic compounds. Applicant's arguments and declaration filed 11/12/2020 have been fully considered but they are not persuasive. 
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on the combination of Horowitz and Kuramata. Each reference individually does not have to teach each and every limitation claimed because any alleged short-coming in one reference is remedied by its combination with the other reference. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Horowitz teaches MSO analogues such as phosphinothricin are effective agents for treating mycobacterium infections such as infections caused by M. tuberculosis and M. bovis while Kuramata teaches AST is an antibacterial analogue and mimetic of PPT.  One of ordinary skill in the art would have found it prima facie obvious to treat infections caused by M. tuberculosis or M. bovis because AST is an antibacterial agent that is structurally very close to PPT and is described as having PPT mimetic activity. Thus, one of ordinary skill in the art would have reasonably believed that AST would, like PPT, possess antibacterial efficacy against infections cause by Mycobacterium. 
The declaration under 37 CFR 1.132 filed 11/12/2020 is insufficient to overcome the rejection of claims 1, 2, 10-15 and 20 based upon obviousness over Horowitz in view of Kuramata as set forth in the last Office action because:  It include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716. Additionally, regarding the surprising broad-spectrum effect of AST, Applicant failed to provide objective comparative evidence demonstrating the alleged unexpected surprising result. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. "Evidence that a compound is unexpectedly superior in one of a spectrum of common properties . . . can be enough to rebut a prima facie case of obviousness."  In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). In this case, none of these requirements for demonstrating unexpected surprising results have been provided. Thus, Applicant’s arguments are not persuasive.

Applicant’s arguments that AST and PPT are structurally different (e.g., different bond lengths, van der Waals’s contacts, tetrahedron volume, etc.) and “thus, affinities of an arsinothricin tetrahedron substrate to an enzyme (Rosen Declaration, paragraph 3 and Nadar et al., page 6, left col., second paragraph).” It appears that declarant is making a conclusory statement of activity of AST based on structural properties of AST. This, would suggest that one can indeed predict the activity of AST based simply of these features. Thus, it does not seem that one would find the activity to be surprising and unexpected. 
Applicant argues that the references do not teach or suggest binding affinity for certain enzymes. However, this activity is not claimed. Thus, the references need not teach or suggests this activity. Nonetheless, it would appear that this activity is merely a feature of the compound AST. It should be noted that the claimed are drawn to treating infections in a subject. Applicant has not provided evidence demonstrating unexpected results for the method that is claimed.
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/            Examiner, Art Unit 1629                             

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629